Citation Nr: 0714534	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, TX



THE ISSUE

Entitlement to a rating in excess of 50 percent for Post-
Traumatic Stress Disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1952 to June 1954.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) which continued a 50 percent rating 
for PTSD.  Pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 20.900(c) (2006), the Board has 
advanced the case on the docket. 


FINDINGS OF FACT

The veteran's PTSD is manifested by impairment no greater 
than occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment with deficiencies in most areas due to symptoms 
such as suicidal ideation, obsessional rituals, speech 
disturbances, or other symptoms of like gravity is not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

A January 2004 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claim and advised him of his and VA's responsibilities in the 
development of the claim.  This letter also advised him to 
submit relevant evidence in his possession.  While he was not 
provided prior notice regarding effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
he is not prejudiced by lack of such notice, as the instant 
decision does not address any effective date matters.  The 
purpose of such notice was met when effective dates were 
assigned for the rating increases, and the veteran was 
advised of his appellate right to contest the effective 
dates.  A July 2004 statement of the case (SOC) and October 
2005 supplemental SOC notified him of what the evidence 
showed, of the governing legal criteria, and of the basis for 
the denial of his claim for increase.  As the veteran has 
received all critical notice, and has had ample opportunity 
to respond and/or supplement the record after notice was 
given, he is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained 
(he has indicated by February 2004 correspondence that he has 
no records other than VA records).  He was afforded VA 
psychiatric evaluations.  VA's duty to assist the veteran in 
the development of facts pertinent to his claim is met.  

II.  Factual Background

Service connection for PTSD, rated 50 percent, was granted by 
a June 2002 rating decision.  In December 2003 the veteran 
filed a claim seeking an increased rating.

VA treatment records from August 2002 to January 2004 show 
ongoing treatment for PTSD.

On February 2004 VA examination, the veteran reported that 
with medications he is able to sleep four hours per night, 
and without medications he does not sleep.  He stated that 
when he does sleep, he often awakens sweating profusely.  He 
reported that he has dreams of his combat experiences at 
least once a week.  He stated that he had been thinking more 
of his war experiences.  He indicated that if he is driving 
and has disturbing thoughts, he has to pull over to let the 
thoughts pass.  Mental status examination revealed he was 
pleasant, that his affect was appropriate, and that his mood 
was tense.  He denied suicidal and homicidal ideations, 
delusions, hallucinations and thought disorder.  There was no 
evidence of gross cognitive dysfunction or problems with 
memory.  He was able to manage all activities of daily 
living.  He was well oriented.  His speech was normal.  There 
was some evidence of impulse control problems associated with 
temper problems.  The examiner noted that the diagnosis of 
PTSD was well founded.

On July 2005 VA examination, the veteran reported that he had 
persistent difficulties with sleep and frequent nightmares.  
He stated that he frequently thought about traumatic events, 
which occurred during Korean Conflict combat.  He reported 
problems with variable moods and poor anger control.  He 
stated that he generally did not get more than five hours of 
sleep a night (often interrupted).  He reported he often 
awoke sweating profusely.  He reported that he had remarried 
approximately one year prior, and had no significant marital 
problems.  He reported good relations with his biological 
son, stepchildren and grandchildren.  He sometimes visited 
friends.  It was noted that he was unable to work due to 
multiple physical problems such as coronary artery disease, 
hypertension, and a history of kidney cancer.  On mental 
status examination it was noted that the veteran was properly 
attired and neatly groomed.  He was alert and well oriented 
to current circumstances.  There was no evidence of recent or 
current hallucinations, delusions or paranoid ideations.  His 
speech was normal in rate and tone with goal directed thought 
processes.  He was able to recount both recent and remote 
events.  His memory and judgment were grossly intact.  His 
mood was neutral with some sad and anxious affect noted 
periodically.  His affect was concurrent with speech content.  
There was no evidence of current or recent suicidal or 
homicidal ideation.  The examiner noted that other than 
difficulties with anger control, frequently resulting in 
verbal outburst, the veteran did not report difficulties with 
impaired impulse control.  The veteran denied obsessive 
thoughts, compulsive behavior, and panic attacks.  The 
examiner noted that the veteran continued to meet the 
diagnostic criteria for PTSD.  He opined that the veteran's 
reported symptoms were of a nature and type consistent with 
those on his last two VA examinations, but that it appeared 
that the rate of nightmares and intrusive recollections may 
have increased since the last examination.

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9205.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On close review of the record, the Board finds no indication 
that symptoms of the veteran's PTSD are of (or approximate) 
such nature and gravity as to warrant a 70 percent rating.  
He denied suicidal ideation.  He has not exhibited 
obsessional rituals.  His speech has been logical.  Episodes 
of near-continuous panic or depression affecting ability to 
function independently are not shown.  The veteran is 
independent as to daily living concerns.  While it was 
reported that he has some difficulty with anger control which 
frequently results in verbal outburst, he does not exhibit 
impaired impulse control.  He does not exhibit spatial 
disorientation, or neglect of personal appearance and hygiene 
(he is described as appropriately dressed and well groomed).  
He appears to adapt to stressful circumstances.  He has 
remarried and continues to have (and report) reasonable 
family relationships and enjoys occasional visits with 
friends.  No other symptoms of a nature and gravity 
commensurate with the criteria for a 70 percent rating for 
PTSD are shown.  While the most last VA examiner noted that 
the veteran had some recent increase in nightmares and 
intrusive recollections, such is not shown to have resulted 
in increased social or industrial impairment.
In short, the disability picture presented is not one 
consistent with the degree of severity warranting the next 
higher, 70 percent, rating for PTSD (and does not approximate 
such a level of severity).  The preponderance of the evidence 
is against the claim.  Hence, it must be denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


